Citation Nr: 0843002	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1999 for the award of service connection for traumatic 
degenerative joint disease (DJD) of the left knee with 
instability.  

(The issue of whether there was clear and unmistakable error 
in the Board of Veterans' Appeals February 1977 decision that 
denied service connection for traumatic osteoarthritis of the 
left knee is addressed in a separate decision).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In that decision, the RO granted the veteran's claim for 
service connection for traumatic DJD of the left knee with 
instability, assigning separate 30 and 10 percent ratings for 
instability and limitation of motion, effective from 
September 14, 1999.  The veteran filed a March 2004 notice of 
disagreement (NOD), requesting an earlier effective date for 
his left knee disorders.  His appeal continued and has now 
reached the Board.    

The veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in August 2008.  In 
addition, the veteran previously testified at a hearing 
before RO personnel in July 2003.     


FINDINGS OF FACT

1.  The Board denied the veteran's earliest claim for service 
connection for a left knee disorder in a February 1977 Board 
decision.  The RO continued the denials in subsequent January 
1988 and March 1991 rating decisions.  Both the RO and Board 
notified the veteran of these denials but he did not initiate 
Reconsideration of the Board decision or an appeal of the RO 
decisions.

2.  There is no subsequent formal or informal claim seeking 
service connection for a left knee disorder between the last 
final denial in March 1991 and the September 14, 1999 claim 
to reopen.  

3.  The issue of whether there is clear and unmistakable 
error in the February 1977 Board decision is being addressed 
in a separate Board decision.    


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
1999 for the award of service connection for traumatic DJD of 
the left knee with instability are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.156, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this case is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
VCAA letters from the RO to the veteran dated in March 2001 
and March 2006, the latter of which is compliant with the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  The effective date claim at issue stems from an 
initial rating assignment granted for left knee DJD in a 
February 2004 rating decision.  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a NOD regarding an effective date, such 
as the case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and SOCs described within 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

In any event, here, the veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, the RO actually provided the veteran with downstream 
Dingess notice in March 2006 pertaining to the disability 
rating and effective date elements of his left knee DJD 
claim.  Further, after the veteran filed an NOD with regard 
to an earlier effective date for his left knee DJD, the 
additional notice requirements described within 38 U.S.C. 
§§ 5104 and 7105 were met by the November 2004 SOC and March 
2008 SSOC.  Specifically, these documents provided the 
veteran with a summary of the pertinent evidence as to his 
earlier effective date claim, a citation to the pertinent 
laws and regulations governing an earlier effective date, and 
a summary of the reasons and bases for the RO's decision to 
deny an earlier effective date.  Consequently, the veteran 
has not met his burden of establishing any prejudice as to 
notice provided for the downstream effective date element of 
his claim.     

As for the duty to assist, the RO has secured the veteran's 
service treatment records (STRs), relevant VA treatment 
records, and VA medical examinations and opinions.  The 
veteran has submitted personal statements, a lay statement, 
hearing testimony, and medical treatise information.  The 
veteran has not identified or authorized the release of any 
additional private medical records.  There is no indication 
that any additional evidence remains outstanding.  The Board 
is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   



Governing Laws and Regulations for an Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court held, 
in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, 
"[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in the prior February 1977 
Board decision was raised by the veteran at the August 2008 
videoconference hearing, and as such is being addressed by 
the Board in a separate decision.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim to reopen specifying the 
benefit sought is received within one year from the date of 
the examination, treatment, or admission.  Id.  

Analysis

The RO reopened the veteran's claim for left knee DJD and 
granted service connection in the February 2004 rating 
decision on appeal.  The RO established an effective date of 
September 14, 1999, the date of receipt of the claim to 
reopen.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  The grant was based on the findings of the January 
2004 VA examiner who opined the veteran's current left knee 
DJD and instability was incurred during his military service.  
The veteran filed a NOD with the effective date assigned.  

The veteran argues that he is entitled to service connection 
for left knee DJD earlier than September 14, 1999 (date of 
reopened claim).  He bases this assertion on the fact that he 
filed several earlier claims for service connection for a 
left knee disorder, the first being in May 1975.  He argues 
that the same evidence used to grant the claim now was 
available in 1975.  Although the RO ultimately established 
service connection in February 2004 based on the opinion of a 
January 2004 VA examiner, all the pertinent STRs the examiner 
reviewed were present in the claims folder back in 1975.  He 
also indicates that 38 C.F.R. § 3.156(c) applies such that 
the STRs of record entitle him to an effective date 
retroactive to his original May 1975 claim.  Finally, he also 
has asserted CUE in the February 1977 Board decision, by 
stating that the Board panel erroneously analyzed the facts 
of the case in finding that the veteran had a preexisting 
left knee disorder which was not aggravated by service.  
Instead, according to the veteran, the Board should have 
found that his left knee disorder actually began in service.  
See March 2004 NOD; December 2004 VA Form 9 (substantive 
appeal); July 2003 personal hearing testimony; and August 
2008 videoconference testimony at pages 9-19.     

Despite the veteran's contentions, upon review of the 
evidence, an effective date earlier than September 14, 1999 
is not warranted.  

The veteran was discharged from service in August 1974.  He 
filed a formal claim for service connection for left knee DJD 
in May 1975.  The RO initially denied service connection for 
left knee DJD in an October 1975 rating decision, and this 
decision was confirmed by the Board in February 1977.  
Subsequently, the veteran filed claims to reopen in November 
1987 and February 1991, but in January 1988 and March 1991 
rating decisions, the RO continued to deny service-connected 
compensation for his left knee as well as compensation under 
38 U.S.C.A. § 1151 as the result of VA hospitalization.  
Specifically, the veteran was denied service connection for a 
left knee disorder on the basis that his left knee disorder 
preexisted service, but was not aggravated by service.  He 
was also denied compensation under 38 U.S.C.A. § 1151 as the 
result of VA hospitalization on the basis that there was no 
evidence of additional left knee disability due to the fault 
of VA physicians.  With regard to all of the above decisions, 
the veteran was given notice of these denials with his 
procedural and appellate rights at his address of record, but 
he did not initiate an appeal.  There was no indication that 
the letters were returned or not received by the veteran.  
Therefore, these RO and Board decisions are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100, 20.1103, 20.1104 (2008). 

Consequently, the denial of his claim to reopen in the March 
1991 rating decision represents the last prior final 
adjudication of his earlier service connection claim.  See 
Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).  Here, the 
Board has determined the March 1991 RO decision to be final.  
Finality determinations contained within that decision or 
within other prior decisions that found that a denial of a 
claim of service connection for left knee DJD was final can 
only be addressed through a claim of CUE as to those 
decisions.  See 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400 (2008).  As such, absent the separate issue of 
CUE, which is in fact being addressed in another decision, 
the RO assigned the earliest possible effective date for its 
grant of the reopened claim based on the date his most recent 
claim to reopen was received, September 14, 1999.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In addition, the claims folder contains no other 
communication from the veteran or his representative 
indicating intent to seek, or a belief in entitlement to, 
service connection for a left knee disorder after the last 
final denial of the claim in March 1991, but before the 
September 1999 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  

Further, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
he was treated for his now service-connected left knee 
disorder from 1991 to 1999.  VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon, 12 Vet. App. 
at 35; Talbert 7 Vet. App. at 356-57.  The veteran simply did 
not express his intent to apply for benefits within the VA 
medical evidence dated in the 1990s or the VA examination 
dated in April 1999.    

The Board also acknowledges that under 38 C.F.R. § 3.157(b), 
VA medical evidence may constitute an informal claim once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
However, here, this regulation does not entitle the veteran 
to an earlier effective date since service connection for a 
left knee disorder had not yet been awarded at the time of 
the VA treatments records dated in the 1990s.  

In addition, the April 1999 VA examination, although dated 
one year prior to receipt of the September 1999 claim to 
reopen, merely revealed treatment for a left knee disorder, 
but did not constitute new and material evidence to reopen 
the claim.  Thus, it could not serve as an informal claim for 
benefits.  38 C.F.R. § 3.157 (b)(1); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); Brannon, 12 Vet. App. at 35.  

Finally, newly-discovered STRs can also serve as a basis for 
reopening a claim.  See 38 C.F.R. § 3.156(c).  In this 
regard, the veteran has also proposed that 38 C.F.R. 
§ 3.156(c) applies here, entitling him to an effective date 
retroactive to his original May 1975 claim.  See March 2004 
NOD.  However, no additional STRs were ever identified, 
submitted, or secured after all of the original STRs were 
received and reviewed by the RO in the initial October 1975 
rating decision.  Consequently, 38 C.F.R. § 3.156(c) is 
inapplicable here, and does not afford the veteran an earlier 
effective date.       

In light of the above, in the present case, under the laws 
and regulations applicable to reopened claims, it is readily 
clear that the effective date of September 14, 1999 is 
proper.  Therefore, there is no basis for establishing an 
effective date earlier than September 14, 1999 for the award 
of service connection for left knee DJD and instability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is 
denied.  






ORDER

An effective date earlier than September 14, 1999 for the 
award of service connection for traumatic DJD of the left 
knee with instability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


